Name: Commission Regulation (EEC) No 3308/86 of 29 October 1986 on the opening of a new tenderinG procedure for the supply of durum wheat to the league of Red Cross societies (LRCs) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 305/24 Official Journal of the European Communities 31 . 10 . 86 COMMISSION REGULATION (EEC) No 3308/86 of 29 October 1986 on the opening of a new tendering procedure for the supply of durum wheat to the League of Red Cross Societies (LRCS) as food aid view to the supply at the earliest opportunity of the lot concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to LRCS, the Commission allocated to the latter organization 1 200 tonnes of cereals to be supplied cif ; Whereas no contract was awarded in respect of the lot of 150 tonnes of durum wheat referred to in Annex II to Commission Regulation (EEC) No 2092/86 (4) as a result of the tendering procedure opened by that Regulation , a private contract procedure should be undertaken with a HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Commission Regula ­ tion (EEC) No 1974/80 (^ and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24. 5 . 1986, p. 29 . (4) OJ No L 180, 4. 7 . 1986, p. 8 . Is) OJ No L 192, 26. 7 . 1980, p. 11 . 31 . 10 . 86 Official Journal of the European Communities No L 305/25 ANNEX 1 . Programme : 1986 2. Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant Rouge, boite postale 372, CH-1211 GenÃ ¨ve 19 (telex : 22555 LRCS CH) 3 . Place or country of destination : Tunisia 4. Product to be mobilized : durum wheat 5 . Total quantity : 1 50 tonnes 6 . Number of lots : one 7. Interventi6n agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corre ­ spond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14 . 7 . 1977, p. 15), as last amended by Regulation (EEC) No 2262/85 (OJ No L 21 1 , 8 . 8 . 1985, p. 23). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14 . 7 . 1977, p. 18 ) are excluded 10 . Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 g  net weight of the bags : 50 kilograms  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (in letters at least 5 cm high) : 'BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE / POUR DISTRIBUTION GRATUITE / TUNIS' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Tunis 14 . Procedure to be applied in order to determine supply costs : private contract procedure 15 . Shipment period : before 30 November 1986 16 . Security : 10 ECU per tonne Notes : 1 . Since the goods may be rebagged, the co-contractor must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The co-contractor shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 3 . The co-contractor shall send a copy of the shipping documents to the following address : Commis ­ sion Delegation in Tunisia, Mr Lorenzo Lanari , 21 , Avenue Jugurtha, BP 3, Belvedere  Tunis, Tel . 28 85 35/28 89 91 , Telex 13596  TUNIS.